Case 5:18-cv-00920-G Document 49-13 Filed 06/03/19 Page 1of1

 

From: Rachelle Soto <rachellespen@gmail.com>

Sent: 5/16/2018 8:59:57 PM -0500

To: ~Allison <allison@blushingbooks.com>

Subject: Amazon's Copyright infringement Phone Number

Can we call them? Book three is going to go live soon, and I don't want it being released.

Copyright Agent

Amazon.com Legal Department
P.O. Box 81226

Seattle, WA 98108

phone: (206) 266-4064

fax: (206) 266-7010

e-mail: copyright@amazon.com

Thanks!

SOTO_000571
